   Case 2:19-bk-19523-VZ         Doc 36   Filed 10/21/19     Entered 10/21/19 12:20:07          Desc
                                            Page 1 of 5



Nancy Curry, Chapter 13 Trustee
1000 Wilshire Boulevard, Suite 870
Los Angeles, CA 90017
Tel: (213) 689-3014
Fax: (213) 689-3055




                             UNITED STATES BANKRUPTCY COURT
               CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION

                                                  CASE NO. 2:19-bk-19523-VZ
IN RE:
                                                  CHAPTER 13
KEBABJIAN, MIHRAN KEVORK

                                                  TRUSTEE’S OBJECTION TO CONFIRMATION OF
                                                  DEBTOR’S CHAPTER 13 PLAN UNDER 11 USC
                                                  §§§1322, 1325 AND 1326; DECLARATION IN
                                                  SUPPORT; NOTICE OF POSSIBLE DISMISSAL
                                                  OR CONVERSION UNDER 11 USC §1307

                                                  DATE: July 13, 2020
                                                  TIME: 09:00 AM
                                                  COURTROOM: 1368
                                                                   255 East Temple Street
                                                                   Los Angeles, CA 90012



The Chapter 13 Standing Trustee hereby objects to the confirmation of the proposed plan because
the Debtor has failed to meet all necessary requirements as detailed in the attached declaration
and supporting Exhibit A.

  THE FAILURE OF THE DEBTOR, OR THE ATTORNEY REPRESENTING THE DEBTOR,
  TO RESPOND TO THESE OBJECTIONS, APPEAR AT THE CONFIRMATION HEARING
  AND FAILURE TO PRESENT EVIDENCE THAT ALL REQUIRED PAYMENTS ARE
  CURRENT MAY RESULT IN DISMISSAL OR CONVERSION OF THE CASE.

Therefore, the Trustee respectfully requests that confirmation of the plan be denied and for such
other relief as the Court may deem appropriate.


DATED:     October 21, 2019                                       /s/ Nancy Curry
                                                                  Chapter 13 Standing Trustee
Case 2:19-bk-19523-VZ         Doc 36     Filed 10/21/19     Entered 10/21/19 12:20:07        Desc
                                           Page 2 of 5




                             DECLARATION OF MASAKO OKUDA


I, MASAKO OKUDA, declare as follows:

1.   Nancy Curry is the Chapter 13 Standing Trustee in this matter:

     KEBABJIAN, MIHRAN KEVORK, 2:19-bk-19523-VZ

     I am employed by the Trustee as a staff attorney and am duly qualified to make this
     declaration. The Trustee has files and records kept by her office in the regular course of
     business. I have personally reviewed the files and records kept by her office in the within
     case. The following facts are true and correct within my own personal knowledge and I
     could and would testify competently thereto if called upon to do so.


2.   I object to the confirmation of the proposed Plan because of the specific deficiencies which
     are set forth in the attached Exhibit A which is incorporated herein by reference.


I declare under penalty of perjury that the foregoing is true and correct. Executed at Los
Angeles, California on October 21, 2019.

DATED: October 21, 2019                                         /s/ Masako Okuda
                                                                Masako Okuda
        Case 2:19-bk-19523-VZ            Doc 36      Filed 10/21/19       Entered 10/21/19 12:20:07            Desc
                                                       Page 3 of 5
Debtor:         KEBABJIAN, MIHRAN KEVORK
Case No.:       2:19-bk-19523-VZ       §341(a): 10/17/2019                          Debtor attorney: Sevan Gorginian

                                                        EXHIBIT A
Other issues may arise at or before confirmation requiring additional action or information by the debtor and
counsel.

Debtor is ineligible                                        In re Scovis v. Henrichsen, 249 F.3d 975, 981 (9th Cir. 2001)


The amount of the unsecured claims (proofs of claim total $526,852.66) exceeds the statutory limit under 11 U.S.C.
§109(e).

In determining debtor’s eligibility for Chapter 13 relief, bankruptcy court must rely on primarily on debtor’s schedules and
on timely-filed proofs of claim. In re Hanson, 275 B.R. 593, 596 (Bankr. D. Colo. 2002).


Feasibility

The Plan is infeasible because a presently known claim total exceeds the amount the plan provides – 1% of the allowed
general unsecured claims. [11 USC §1325(a)(6)]


The Plan

The Debtor has failed to properly complete the Plan because the student loan is inappropriately provided in Class-4.


Best effort                                                                    Hamilton v. Lanning, 130 S.Ct. 2464 (2010)

The Plan does not represent a best effort of the Debtor [11 USC §1325(b)(1)(B)] because


      The Plan term must be 60 months if the Debtor’s annualized current monthly income on Form 122C-1 is greater
      than the applicable median family income. Danielson v. Flores (In re Flores), 735 F.3d 855 (9th Cir. 2013).

1.    The Debtor should not exclude his ordinary and necessary business expenses on line 5 of Form 122C-1 in
      determining his current monthly income. He must instead list gross receipts as income and deduct business
      expenses from the expenses part of Form 22C-2 to determine monthly disposable income. In re Wiegand, 368 BR
      238 (BAP 9th Cir. 2008).


      The Debtor has failed to commit all disposable income to the Plan.

           (1) The automobile loan ($690/mo) will be paid off within the plan term. A copy of the loan statement is
2.
               requested.
           (2) The Debtor must file Form 122C-2 and contribute his disposable income to Class-5 based on the monthly
               disposable income in Form 122C-2.

Income

The Debtor has failed to timely (7 days before the §341(a) debtor examination) provide:

(1) Payment advices (Social Security) [11 USC §521(a)(1), LBR 3015-1(c)(3)].

(2) Complete copies of 2017 Federal and State Income Tax Returns, including W-2s, 1099s (or other supporting
documentation) [11 USC §521(e)(2), LBR 3015-1(c)(3)].
        Case 2:19-bk-19523-VZ           Doc 36     Filed 10/21/19       Entered 10/21/19 12:20:07          Desc
                                                     Page 4 of 5
The Debtor who owns a business (VMS Auto Body Collision Center, Inc.) has failed to comply with the business reporting
requirements of LBR 3015-1(c)(4).

The Debtor is requested to provide:
• Actual monthly income and expense statements for 2019 YTD with supporting bank statements; and continue to
   provide these statements each month until a plan is confirmed.
• Complete Federal and State income tax returns for 2017 and 2018.

The Income and Expense Statement Forms can be downloaded from the Trustee’s website: http://curry.trustee13.com.

Unfair discrimination


The general unsecured creditors are not provided the same treatment. The Plan reflects that the Debtor is paying the
student loan directly to the creditor; whereas the Plan provides for 1% of the allowed general unsecured claims. [11 USC
§§1322(a)(3);(b)(1)]
   Case 2:19-bk-19523-VZ          Doc 36      Filed 10/21/19      Entered 10/21/19 12:20:07          Desc
                                                Page 5 of 5

                                   PROOF OF SERVICE DOCUMENT

I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My
business address is:
                                   1000 Wilshire Blvd., Suite 870
                                       Los Angeles, CA 90017

A true and correct copy of the foregoing document entitled (specify) TRUSTEE’S OBJECTION TO
CONFIRMATION OF DEBTOR’S CHAPTER 13 PLAN UNDER 11 USC §§§1322, 1325 AND 1326;
DECLARATION IN SUPPORT; NOTICE OF POSSIBLE DISMISSAL OR CONVERSION UNDER
11 USC §1307 will be served (a) on the judge in chambers in the form and manner required by LBR
5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
hyperlink to the document. On October 21, 2019, I checked the CM/ECF document for
this bankruptcy case or adversary proceeding and determined that the following persons are on
the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

2. SERVED BY UNITED STATES MAIL: On October 21, 2019, I served the following
persons and/or entities at the last known addresses in this bankruptcy case or adversary proceeding
by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that
mailing to the judge will be completed no later than 24 hours after the document is filed.

   KEBABJIAN, MIHRAN KEVORK                             SEVAN GORGINIAN

   3673 E. DEL MAR BLVD.                                450 N. BRAND BLVD., STE 600
   PASADENA, CA 91107                                   GLENDALE, CA 91203-

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P.5 and/or controlling
LBR, on October 21, 2019, I served the following persons and/or entities by personal
delivery, overnight mail service, or (for those who consented in writing to such service method), by
facsimile transmission, and/or email as follows. Listing the judge here constitutes a declaration that
personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the
document is filed.

   Honorable Vincent Zurzolo
   U.S. Bankruptcy Court
   Bin outside of Suite 1360
   255 East Temple Street
   Los Angeles, CA 90012

I declare under penalty of perjury that the laws of the United States that the foregoing is true and correct.

   October 21, 2019                   Carlos Robles                       /s/ Carlos Robles
   Date                               Type Name                           Signature
